I concur in the results. I think it unnecessary to determine in this case whether the premature filing of a bond is a nullity. It may well be that the bond could be considered as filed with the notice of appeal, having reposed in readiness for that event and becoming effective as a bond at that time. The respondent would then have his ten days after notice of appeal to object. A check of the record within five days after notice of appeal would of course reveal that a bond had been filed. Under the holding of this decision the respondent could ignore the prematurely filed bond as a nullity and even the bondsmen might defend on that ground if respondent chose to treat it as a good bond. But in this case there was a new bond filed on March 15th. Filing within five days after notice of appeal is not jurisdictional. The circumstances of this case do not call for the employment of our discretionary action to dismiss if a bond is filed late. Some cases may. See Moser v. Lundahl, 97 Utah 222, 92 P.2d 340.
I concur in the results of this part of the decision solely on the ground that the appeal should not be dismissed because of the late filing of a second bond which is the appeal bond in this case. I make no committment regarding the validity or nullity of a prematurely filed bond.
On the merits of the case I concur in the conclusions reached on the ground that the Westminster property at the *Page 471 
time of Fisher's transaction with E.O. Bylund belonged to Leslie Bylund; that Leslie Bylund and his wife loaned E.O. Bylund credit for his use to Fisher by giving Fisher a note and a mortgage on the dry farm. In consequence, Fisher is attaching a piece of property owned by another than he who owes the deficiency. Unless, therefore, Fisher can by some theory impress the Westminster property with a trust on the ground that there was skullduggery which resulted in his parting with his bungalow and which could be traced into the Westminster property he must fail. The judgment roll reveals no basis for such theory.
McDONOUGH, J., being disqualified, did not participate herein.